MEMORANDUM **
Maria Nestora Jacques-Arvizu, a citizen of Mexico and legal permanent resident of the United States, seeks review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) order finding her removable for alien smuggling. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), and review for substantial evidence the agency’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s determination that Jacques-Arvizu was removable and that her actions constituted alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i), because she “provided some form of affirmative assistance to the illegally entering alien[s].” Altamirano, 427 F.3d at 592.
We lack jurisdiction to review JacquesArvizu’s contentions regarding credibility because she failed to raise them before the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.